Case 2:21-cv-01923-ODW-JEM Document 1 Filed 03/02/21 Page 1 of 6 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Alvin Camana
12
13
                            UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15                               WESTERN DIVISION
16
17 Alvin Camana,                          Case No.:
18
                        Plaintiff,        COMPLAINT FOR DAMAGES
19
20         vs.                            FOR VIOLATIONS OF:
                                           1. THE FAIR DEBT COLLECTION
21
     National Service Bureau, Inc.,        PRACTICES ACT; AND
22                                         2. THE ROSENTHAL FAIR DEBT
                        Defendant.         COLLECTION PRACTICES ACT
23
24                                        JURY TRIAL DEMANDED
25
26
27
28
Case 2:21-cv-01923-ODW-JEM Document 1 Filed 03/02/21 Page 2 of 6 Page ID #:2



 1         Plaintiff, Alvin Camana (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against National Service Bureau, Inc. (hereafter “Defendant”)
 3
 4 and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13
     Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Artesia, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Bothell, Washington, and is a
26
27 “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                 2
                                                               COMPLAINT FOR DAMAGES
Case 2:21-cv-01923-ODW-JEM Document 1 Filed 03/02/21 Page 3 of 6 Page ID #:3



 1         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                   ALLEGATIONS APPLICABLE TO ALL COUNTS
12
           9.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
           10.    Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21         11.    At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25         12.    Within the last year, Defendant reported the debt to the credit bureaus.
26
           13.    Defendant failed to attempt to contact Plaintiff by any means in an
27
     attempt to collect the debt prior to reporting the debt to the credit bureaus.
28


                                                  3
                                                               COMPLAINT FOR DAMAGES
Case 2:21-cv-01923-ODW-JEM Document 1 Filed 03/02/21 Page 4 of 6 Page ID #:4



 1         14.    In the alternative, if Defendant did attempt to contact Plaintiff prior to
 2
     reporting the debt to the credit bureaus, Defendant did so only by sending a letter to an
 3
 4 address that was never provided to Defendant or to the original creditor. As such,
 5 Plaintiff never received any correspondence from Defendant.
 6
          15. Defendant’s actions caused Plaintiff a great deal of confusion, stress and
 7
 8 anxiety.
 9
10                                          COUNT I
11     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
12                         U.S.C. § 1692, et seq.
13         16.    Plaintiff incorporates by reference all of the above paragraphs of this
14
     complaint as though fully stated herein.
15
16         17.    The FDCPA was passed in order to protect consumers from the use of
17
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
18
     practices.
19
20         18.    Defendant attempted to collect a debt from Plaintiff and engaged in
21
     “communications” as defined by 15 U.S.C. § 1692a(2).
22
23         19.    Defendant engaged in conduct, the natural consequence of which was to

24 harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
25
   violation of 15 U.S.C. § 1692d.
26
27         20.    Defendant used false, deceptive, or misleading representations or means
28 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.


                                                 4
                                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-01923-ODW-JEM Document 1 Filed 03/02/21 Page 5 of 6 Page ID #:5



 1         21.    Defendant used false representations or deceptive means to collect or
 2
     attempt to collect a debt or obtain information concerning the Plaintiff, in violation of
 3
 4 15 U.S.C. § 1692e(10).
 5         22.    Defendant has, directly or indirectly, used unfair or unconscionable
 6
     means to collect or attempt to collect, including by furnishing information regarding a
 7
 8 debt to a consumer reporting agency before communicating with the consumer about
 9
     the debt, in violation of Section 808 of the FDCPA, 15 U.S.C. § 1692f.
10
11         23.    The foregoing acts and/or omissions of Defendant constitute numerous

12 and multiple violations of the FDCPA, including every one of the above-cited
13
   provisions.
14
15       24. Plaintiff has been harmed and is entitled to damages as a result of
16 Defendant’s violations.
17
18                                          COUNT II
19
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
20                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
21
           25.    Plaintiff incorporates by reference all of the above paragraphs of this
22
23 complaint as though fully stated herein.
24         26.    The Rosenthal Act was passed to prohibit debt collectors from engaging
25
     in unfair and deceptive acts and practices in the collection of consumer debts.
26
27         27.    Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
28 seq., in violation of Cal. Civ. Code § 1788.17.


                                                 5
                                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-01923-ODW-JEM Document 1 Filed 03/02/21 Page 6 of 6 Page ID #:6



 1         28.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 2
     violations.
 3
 4
                                     PRAYER FOR RELIEF
 5
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 6
 7                 A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
 8
                   B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
 9
10                 C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);

11                 D. Statutory damages of $1,000.00 for knowingly and willfully committing
12
                      violations pursuant to Cal. Civ. Code § 1788.30(b);
13
14                 E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
15                    § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
16
                   F. Punitive damages; and
17
18                 G. Such other and further relief as may be just and proper.
19
20                    TRIAL BY JURY DEMANDED ON ALL COUNTS

21
22
23 DATED: March 2, 2021                           TRINETTE G. KENT

24                                               By: /s/ Trinette G. Kent
25                                               Trinette G. Kent, Esq.
                                                 Lemberg Law, LLC
26                                               Attorney for Plaintiff, Alvin Camana
27
28


                                                  6
                                                              COMPLAINT FOR DAMAGES
